Title: Thomas Jefferson to Albert Gallatin, 9 April 1818
From: Jefferson, Thomas
To: Gallatin, Albert


                    
                        Dear Sir
                        Monticello
Apr. 9. 18.
                    
                    I avail myself as usual of the protection of your cover for my letters. that to Cathalan need only be put into the post office; but for that for Appleton I must ask the favor of you to adopt the safest court course which circumstances offer.   You will have seen by the newspapers that there is a decided ascendancy of the republican party in nearly all the states. Connecticut decidedly so: it is thought the elections of this month in Massachusets will at length arrange that recreant state on the republican side. Maryland is doubtful, and Delaware only decidedly Anglican: for the term federalist is nearly laid aside, and the distinction begins to be in name, what it always was in fact, that is to say Anglican and American. there are some turbid appearances in Congress. a quondam colleague of yours, who had acquired some distinction and favor in the public eye, is throwing it away by endeavoring to obtain his end by rallying an opposition to the administration. this error has already ruined some among us, and will ruin others who do not percieve that it is the steady abuse of power in other governments which renders that of opposition always the popular party. I imagine you recieve the newspapers, and these will give you everything which I know; so I will only add the assurances of my constant affection & respect.
                    
                        Th: Jefferson
                    
                